Citation Nr: 9919321	
Decision Date: 07/15/99    Archive Date: 07/21/99

DOCKET NO.  96-51 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a skin disorder.  

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. L. Smith, Associate Counsel


INTRODUCTION

The veteran's record of service (DD-214) shows he had 
verified active service from June 1973 to November 1991, and 
one year, nine months, and 27 days of prior active service.  

This appeal is before the Board of Veterans' Appeals (Board) 
from a July 1996 determination of the Houston, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO).  
The RO determined that new and material evidence had not been 
submitted to reopen a claim of entitlement to service 
connection for bilateral hearing loss, and that the claim for 
service connection for hives was not well grounded.

The issue of entitlement to service connection for a skin 
disorder is addressed in the remand portion of this decision.  


FINDINGS OF FACT

1.  The RO denied service connection for hearing loss in a 
January 1992 rating decision; the appellant did not appeal.

2.  The evidence added to the record since the January 1992 
rating decision does not bear directly and substantially upon 
the issue at hand, and is not so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSION OF LAW

Evidence received since the final January 1992 determination, 
wherein the RO denied service connection for bilateral 
hearing loss, is not new and material, and the claim for 
service connection is not reopened.  38 U.S.C.A. §§ 5108, 
7105(c) (West 1991); 38 C.F.R. §§ 3.156, 20.1103 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The service medical records show audiological findings in 
April 1988, of pure tone thresholds, in decibels, as follows:




HERTZ




500
1000
2000
3000
4000
6000
RIGHT
10
10
5
10
5
65
LEFT
10
15
10
20
20
20

The service medical records show that the audiological 
findings on retirement from service in August 1991 were as 
follows:




HERTZ




500
1000
2000
3000
4000
6000
RIGHT
15
10
20
15
25
70
LEFT
20
20
15
20
25
15

The August 1991 report of medical examination at retirement 
shows that the veteran reported loss of hearing in the last 
couple of years.  

In a January 1992 rating decision, the RO denied service 
connection for hearing loss on the basis that the available 
service medical records did not show hearing loss as defined 
by VA criteria.  

Added to the record since the January 1992 rating decision 
are outpatient treatment records from Lackland Air Force Base 
and Fort Sam Houston.  A March 1995 report from the audiology 
clinic shows a diagnosis of bilateral high frequency hearing 
loss.  The examiner found that hearing in the left ear was 
normal with the exception of a moderate loss at 8000 Hertz, 
and hearing in the right ear was normal with the exception of 
a severe loss at 6000 and 8000 Hertz.  The graph of puretone 
thresholds shows that the thresholds were less than 20 
decibels at frequencies measured between 500 and 2000 Hertz 
for both ears.  The puretone threshold in the right ear at 
the frequency of 4000 Hertz appears to be 25 decibels.  

During an April 1997 personal hearing at the RO, the veteran 
reported inservice noise exposure to artillery and to 
generators in the motor pool in connection with his duties as 
a combat medic.  The veteran reported that he currently had 
problems hearing people speak to him.  

VA examination of the veteran's hearing acuity in August 1997 
revealed sensorineural hearing loss, bilaterally, with the 
right ear loss slightly greater than the left.  The 
audiological findings in terms of pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
20
20
25
LEFT
15
10
20
25
25

Speech audiometry revealed speech recognition ability of 
98 percent in the right ear and 96 percent in the left ear.  
The examiner noted that hearing loss in the right ear was 
severe from 6 to 8 kilohertz.  The examiner also noted mild 
to moderate sensorineural hearing loss in the left ear at 
frequencies above 4 kilohertz.  
Criteria

If no notice of disagreement is filed within the prescribed 
period, the action or determination shall become final and 
the claim will not thereafter be reopened or allowed, except 
as otherwise provided by regulation.  38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. § 20.1103 (1998).  A final and binding 
agency decision shall not be subject to revision on the same 
factual basis except by duly constituted appellate 
authorities.  38 C.F.R. § 3.104(a).

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108. 

The Board does not have jurisdiction to consider a previously 
adjudicated claim unless new and material evidence is 
presented.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996).  When new and material evidence has not been submitted 
in a previously denied claim "[f]urther analysis ... is neither 
required, nor permitted."  Butler v. Brown, 9 Vet. App. 167, 
171 (1996) (finding in a case where new and material evidence 
had not been submitted that the Board's analysis of whether 
the claims were well grounded constituted a legal nullity).  
Thus, the well groundedness requirement does not apply with 
regard to reopening disallowed claims and revising prior 
final determinations.  Jones v. Brown, 7 Vet. App. 134 
(1994).

The regulations define new and material evidence as follows:

New and material evidence means evidence 
not previously submitted to agency 
decision makers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).

The Board notes that the United States Court of Appeals for 
the Federal Circuit (hereinafter, "the Court of Appeals") 
recently ruled that the United States Court of Appeals for 
Veterans Claims (hereinafter, "the Court") erred in adopting 
the test articulated in Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

In Colvin, the Court adopted the following rule with respect 
to the evidence that would justify reopening a claim on the 
basis of new and material evidence, "there must be a 
reasonable possibility that the new evidence, when viewed in 
the context of all the evidence, both new and old, would 
change the outcome."  Colvin, 1 Vet. App. at 174.  

In light of the holding in Hodge, the Board will analyze the 
evidence submitted in the case at hand according to the 
standard articulated in 38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  

Analysis

The veteran seeks to reopen a claim for service connection 
for a bilateral hearing loss, which the RO denied in a 
January 1992 rating determination.  When a claim denied by 
the RO becomes final, the claim may not thereafter be 
reopened and allowed, unless new and material evidence has 
been presented.  The Board finds that the January 1992 
determination wherein the RO denied the veteran's claim for 
service connection for hearing loss is final.  38 U.S.C. 
§ 4005(c) (1988); 38 C.F.R. § 19.192 (1991).

The Board notes that the RO denied the veteran's hearing loss 
claim in its January 1992 rating decision on the basis that 
the audiometric findings contained in the service medical 
records did not show hearing loss as defined by VA criteria.  

Accordingly, the issue at hand to reopen the veteran's claim 
for service connection for bilateral hearing loss is whether 
evidence has been added to the record which shows that his 
hearing loss meets the VA criteria for a hearing loss 
disability.  

In this regard, the Board notes that a current disability is 
required for service connection.  The Court stated in Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992), that "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability."

In cases of claims of service connection for hearing loss, VA 
has codified the requirements to establish a hearing loss 
disability.  The regulations provide that for the purposes of 
applying the laws administered by VA, impaired hearing will 
be considered to be a disability when the auditory threshold 
in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 3000, 
or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (1998).

The non-VA audiometric findings dated in March 1995, while 
new in that the results were not previously of record, are 
not material because the findings do not show that the 
veteran's hearing loss meets the criteria established in 
section 3.385.  The medical records do not show a single 
threshold 40 decibels or greater or at least three thresholds 
greater than 26 decibels in the frequencies less than 4000 
Hertz.  

Also added to the record, the April 1997 personal hearing 
transcript of the veteran, although new, is not material.  
The veteran reported that he presently suffers from hearing 
loss.  The issue at hand of whether the veteran's hearing 
loss meets VA criteria for a hearing loss disability is an 
issue requiring competent medical evidence.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992) (holding that a 
witness must be competent in order for his statements or 
testimony to be probative as to the facts under 
consideration).  


Similarly, the August 1997 VA examination does not show that 
the veteran's hearing loss meets VA criteria as specified in 
section 3.385.  The pure tone results do not show that the 
veteran has any threshold values over 26 decibels.  Moreover, 
the speech recognition scores are greater than 94 percent.  
Accordingly, the Board finds that the VA examination report 
is not new and material evidence to reopen his claim.  

The Board concludes that the evidence added to the record 
does not bear directly and substantially upon the specific 
matter under consideration, is cumulative, and which by 
itself or in connection with evidence previously assembled is 
not so significant that it must be considered in order to 
fairly decide the merits of the claim

The Court recently announced a three-step test with respect 
to new and material cases.  Under the new Elkins test, VA 
must first determine whether the veteran has submitted new 
and material evidence under section 3.156 to reopen the 
claim; and if so, VA must determine whether the claim is well 
grounded based on a review of all the evidence of record; and 
lastly, if the claim is well grounded, VA must proceed to 
evaluate the merits of the claim but only after ensuring that 
the duty to assist has been fulfilled.  Winters v. West, 12 
Vet. App. 203, 206 (1999); Elkins v. West, 12 Vet. App. 209, 
218-19 (1999).  

As new and material evidence has not been submitted to reopen 
the veteran's claim for service connection for hearing loss, 
the first element has not been met.  Accordingly, the Board's 
analysis must end here.  Butler v. Brown, 9 Vet. App. at 171.

The Board further notes that the veteran is not prejudiced by 
this decision from reopening his claim in the future with the 
submission of competent medical evidence showing that his 
bilateral hearing loss meets VA criteria for a hearing loss 
disability as defined in 38 C.F.R. § 3.385.  




ORDER

The veteran not having submitted new and material evidence to 
reopen his claim of service connection for bilateral hearing 
loss, the appeal is denied.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The veteran contends that service connection for hives due to 
an undiagnosed illness is warranted.  In a May 1999 precedent 
opinion, the General Counsel of VA held that a well-grounded 
claim for compensation under 38 U.S.C. § 1117(a) (West 1991 & 
Supp. 1999) and 38 C.F.R. § 3.317 (1998) for disability due 
to undiagnosed illness generally requires the submission of 
some evidence of: (1) active military, naval, or air service 
in the Southwest Asia theater of operations during the 
Persian Gulf War; (2) the manifestation of one or more signs 
or symptoms of undiagnosed illness; (3) objective indications 
of chronic disability during the relevant period of service 
or to a degree of disability of 10 percent or more within the 
specified presumptive period; and, (4) a nexus between the 
chronic disability and the undiagnosed illness.  VAOPGCPREC 
4-99.

In the case at hand, the Board finds that a well grounded 
claim for a skin disorder due to an undiagnosed illness has 
been submitted.  The veteran has met the first element in 
light of his DD Form 214 which shows that he had service in 
Southwest Asia during the Persian Gulf War.  The Board also 
finds that hives qualify as a sign or symptom of an 
undiagnosed illness.  The regulations specify "[s]igns or 
symptoms involving the skin" as symptoms which may be 
manifestations of an undiagnosed illness.  38 C.F.R. 
§ 3.317(b)(2).  

With respect to the third element, the Board finds that the 
medical evidence shows objective indications of a chronic 
disability within the specified presumptive period to a 
degree of 10 percent.  The presumptive period ends 
December 31, 2001.  See 38 C.F.R. § 3.317(a)(1)(i).  The 
postservice clinical treatment records show that the veteran 
was seen on several occasions for signs and symptoms 
involving the skin.  Specifically, treatment records dated in 
November 1993 and December 1995 show that he was seen for 
skin symptomatology described as urticaria.  

With respect to whether the symptomatology was manifest to a 
degree of 10 percent, the Board notes that the VA schedule of 
ratings for the skin does not provide specific criteria for 
urticaria.  But see 38 C.F.R. § 3.380 (providing that 
diseases of allergic etiology, including urticaria, may not 
be disposed of routinely for compensation purposes as 
constitutional or developmental abnormalities, but rather 
service connection must be determined on the evidence as to 
existence prior to enlistment and, if so, its subsequent 
severity).  

The schedular criteria for eczema provide a compensable 
evaluation of 10 percent for manifestations of exfoliation, 
exudation or itching, if involving an exposed surface or 
extensive area.  38 C.F.R. § 4.118, Diagnostic Code 7806.  
The November 1993 outpatient treatment report shows that on 
physical examination there were edematous plaques of the head 
and rash on the trunk and extremities.  The December 1995 
report shows an assessment compatible with chronic urticaria 
and the examiner found edematous wheals in the scalp area.  
The Board finds that these findings meet the criteria for a 
10 percent evaluation.  

The fourth element for a well grounded claim requires a nexus 
between the chronic disability and the undiagnosed illness.  
In this regard, the only competent medical evidence of record 
to attribute the veteran's skin disorder to a particular 
etiology is the November 1993 examiner who suspected that the 
rash was secondary to a viral illness.  For the purpose of 
the Board's discussion of whether the veteran's claim is well 
grounded, the Board finds that there is evidence suggesting 
that urticaria is not linked to any particular etiology, and 
therefore is not attributable to any known clinical 
diagnosis.  In this regard, December 1995 narrative report 
shows that the rash was of unknown etiology.  

For these reasons and bases, the Board finds that the four 
elements have been met and the veteran has submitted a well 
grounded claim for service connection for a skin disorder due 
to undiagnosed illness.  

Where a well grounded claim has been submitted, VA has a duty 
to assist the claimant in developing facts pertinent to the 
claim.  38 U.S.C.A. § 5107(a) (West 1991).  The Board finds 
that additional medical evidence is necessary prior to 
rendering a decision in the current appeal.  In cases where 
the medical evidence accompanying the claim is not adequate 
for rating purposes, a VA examination will be afforded.  
38 C.F.R. § 3.326 (1998).  Here, the Board finds that a VA 
examination is necessary to elucidate the nature of the 
veteran's skin disorder in light of the inconclusive nature 
of the medical evidence of record.  

In light of the above, and to ensure full compliance with due 
process requirements, the appellant's claim is remanded to 
the RO for the following development:

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA or non-VA, 
inpatient or outpatient, who may possess 
additional records pertinent to his claim 
for service connection for a skin 
disorder since February 1999.  

After obtaining any necessary 
authorization or medical releases, the RO 
should request and associate with the 
claims file legible copies of the 
veteran's complete treatment records from 
all sources identified whose records have 
not previously been secured.  Regardless 
of the response from the veteran, the RO 
should secure all outstanding VA 
treatment records.

2.  The RO should then schedule the 
veteran for a VA examination by an 
appropriate specialist to determine the 
nature, extent of severity, and etiology 
of the veteran's skin disorder.  In the 
notice provided to the veteran, the RO 
should inform the veteran of the 
consequence of any failure to report for 
a VA examination.  See 38 C.F.R. § 3.655 
(1998).  

The claims file, a separate copy of this 
remand, and a copy of the February 6, 
1998, memorandum containing the 
Guidelines for Persian Gulf War 
disability examinations should be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination and the 
examination report must be annotated in 
this regard.  

The purpose of the examination is to 
determine whether the veteran has chronic 
disability manifested by signs or 
symptoms involving the skin and, if so, 
whether such disability is due to 
undiagnosed illness or a known diagnosis.  
A complete history, which includes the 
initial onset, frequency, duration, and 
severity of all complaints of each 
claimed skin disorder, should be elicited 
from the veteran.  Any indicated tests 
should be performed.  


The examiner should expressly state 
whether there are clinical, objective 
indications of the claimed symptoms, 
specifically list all diagnosed 
conditions, and state which symptoms are 
attributable to a "known clinical 
diagnosis."  

For those symptoms and conditions that 
cannot be attributed to a known 
diagnosis, the findings should reflect 
all objective indications of chronic 
disability, as defined under 38 C.F.R. 
§ 3.317(a)(2) (stating that objective 
indications of chronic disability 
"include both "signs," in the medical 
sense of objective evidence perceptible 
to an examining physician, and other, 
non-medical indicators that are capable 
of independent verification).  

Finally, the examiner should express an 
opinion as to when the skin disorder 
initially manifested itself and whether 
it is to be regarded as "chronic" 
(i.e., having existed for six months or 
more).  If the examiner finds that the 
veteran's skin disorder(s) is of an 
undetermined etiology, then the examiner 
should specifically state so.  

It is also requested that the examiner 
define urticaria, state whether the 
veteran's skin disorder is manifested by 
urticaria, and if so, express an opinion 
as to whether this term constitutes a 
known clinical diagnosis.  Any opinions 
expressed by the examiner must be 
accompanied by a complete rationale.

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand, and if they are not, the RO 
should implement corrective procedures.  
Stegall v. West, 11 Vet. App. 268 (1998).

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
service connection for a skin disorder.  

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case containing all applicable criteria 
pertinent to the veteran's claim.  A reasonable period of 
time for a response should be afforded.  Thereafter, the case 
should be returned to the Board for final appellate review, 
if otherwise in order.  By this remand, the Board intimates 
no opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals


 

